Exhibit 10.32

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both not material and would likely be
competitively harmful if publicly disclosed.

 

Alfalfa License Agreement

This Alfalfa License Agreement (“Agreement”), effective May 20, 2019 (“Effective
Date”), is by and between Pioneer Hi Bred International, Inc., a company
organized and existing under the laws of the State of Iowa, with its principal
place of business at 7100 NW 62nd Avenue, PO Box 1014, Johnston, Iowa 50131
1014, USA (“Licensee”), and S & W Seed Company, a company organized and existing
under the laws of the State of Nevada, with its principal place of business at
106 K Street, Suite 300, Sacramento, CA 95814, USA (“Licensor”), (Licensee and
Licensor referred to individually as a “Party” and collectively as the
“Parties”).

WHEREAS, Licensee desires to acquire a license to certain Licensor alfalfa seed;
and

WHEREAS, Licensor is the owner of certain alfalfa germplasm and is willing to
grant such a license, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
consideration hereinafter set forth, the sufficiency of which is acknowledged by
the Parties, the Parties agree as follows

1.

Definitions.

In this Agreement, unless the context otherwise requires, initially capitalized
terms shall have the meaning ascribed thereto herein, including the following
terms which shall have the following meanings

1.1

“Affiliate(s)” means with respect to an entity, any other entity that, directly
or indirectly through one or more intermediates, Controls, is Controlled by or
is under Common Control with another entity. Any entity that becomes an
Affiliate after the Effective Date shall be deemed an Affiliate under this
Agreement.

1.2

“Control,” “Controls,” “Controlled by,” and “under common Control” shall mean
(a) the ownership, directly or indirectly, whether through one or more
intermediaries, of fifty percent (50%) or more of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interest in the case of any other type of
legal entity, (b) status as a general partner in any partnership, or (c) any
other arrangement by which an entity has, directly or indirectly, the power to
direct or cause the direction of the management and policies of another entity.

1.3

“Cover” means, with respect to a given plant variety, that the unauthorized
performance of any of the acts enumerated in Article 14 of the 1991 Act of the
International Convention for the Protection of New Varieties of Plants or
similar acts as may be provided under other applicable statutory protection
systems for plant varieties (as limited by Articles 15 to 17 thereof) in respect
of such variety, would infringe the breeder’s right in respect of such variety.

1.4

“Licensed Alfalfa” means the selected alfalfa commercial and pre commercial
varieties/germplasm listed in Annex A of this Agreement, hereinbelow.

1.5

“Licensee Brands” means any brand owned by Licensee or its Affiliates, but
excluding Dairyland and Mycogen.

1.6

“Person” means any individual, corporation, proprietorship, firm, partnership,
limited-



1

--------------------------------------------------------------------------------

liability company, trust, estate, association, organization, cooperative or
other form of business or governmental entity, whether natural or legal.

1.7

“Statutory Right(s)” means all patents, patent applications, plant patents,
plant patent applications, PVP rights (including both PVP certificates and PVP
applications), and all related continuations, continuations in part,
divisionals, reissues, re examinations, substitutions, and extensions thereof
owned by Licensor and/or its Affiliates now or in the future to the extent that
they Cover the corresponding Licensed Alfalfa, including all continuations,
continuations in part, divisionals, re examinations and reissues thereof, and
all rights and remedies against past, present, and future infringement,
misappropriation, or other violation thereof.

1.8

“Technical Information” means the information listed in Annex B.

1.9

“Termination Agreement” means the termination agreement between Licensor and
Licensee executed contemporaneously herewith.

1.10

“Territory” means worldwide excluding South America.

1.11

“Third Party” means any Person, organization, firm, corporation, partnership, or
entity other than Licensee and Licensor and their respective Affiliates.

Interpretation of this Agreement shall be governed by the following rules of
construction

 

a)

words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender unless otherwise
specified;

 

b)

references to the terms Article, Section, paragraph, clause, Exhibit and Annex
are references to the Articles, Sections, paragraphs, clauses, Exhibits and
Annexes of this Agreement, unless otherwise specified;

 

c)

the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement; and

 

d)

the word “including,” “includes,” and words of similar import when used in this
Agreement shall mean “including, without limitation,” “includes, without
limitation” or words of similar import, unless otherwise specified.

 

e)

The headings in this Agreement are for convenience only and shall not affect its
interpretation.

2.

Grant of License.

2.1

Subject to the terms of this Agreement, Licensor grants to Licensee and
Licensee’s Affiliates, in the Territory, the following irrevocable, perpetual,
royalty free, fully paid up, sublicensable, and transferable (as set forth in
Section 10 below) rights, under Licensor’s Statutory Rights and other
intellectual property as set forth below

 

a.

a non exclusive right to make, have made, import, have imported, use, and have
used Licensed Alfalfa;

 

b.

an exclusive right, including as to Licensor, to sell, have sold, offer for sale
and have offered for sale Licensed Alfalfa in Licensee Brands;

 

c.

the right to apply for Statutory Rights for Licensed Alfalfa;




Page 2 of 11

--------------------------------------------------------------------------------

 

d.

an exclusive right to enforce Statutory Rights covering Licensed Alfalfa in
Licensee’s sole discretion, as more fully described in section 5.3 below.

2.2

For clarity, Licensee may use contractors to exercise the licenses granted
hereunder.

2.3

Licensor acknowledges and understands that as part of the regular conduct of
Licensee’s research program, Licensee routinely utilizes molecular techniques,
molecular markers and other techniques, which shall be allowed under this
Agreement.

2.4

Licensor shall, within ten days after the Effective Date, provide Licensee with
all Technical Information relating to Licensed Varieties existing as of the
Effective Date. Licensor shall also provide Licensee with any additional
Technical Information generated by Licensor on or before January 31, 2020 within
ten days after generation of any such Technical Information. Licensor grants
Licensee the right to use such Technical Information in connection with the
rights granted herein to Licensed Varieties.

3.

Restrictions on Use.

3.1

Each Party shall comply with all national, state and local laws and regulations
relating to such Party’s activities under this Agreement.

3.2

No license is granted to either Party by this Agreement, by implication or
otherwise, except as otherwise expressly provided for in this Agreement.

3.3

Subject to Section 3.5, no rights are granted herein to breed with Licensed
Alfalfa.

3.4

Nothing in this Agreement shall be interpreted as providing a Party the right to
use the trade name, trademarks or service marks of the other Party or its
Affiliates in any advertising, publicity, news release, product labelling or for
any commercial purpose, without the prior written consent of such other Party
with the exception of use required in order to exercise rights hereunder.

3.5

Notwithstanding any other provision in this Agreement, no provision herein shall
be deemed to limit any rights to Licensed Alfalfa Licensee or its Affiliates may
have to make, use, sell, import, export and/or otherwise exploit Licensed
Alfalfa in any way legally permissible under the laws of the jurisdiction in
which such activities are conducted, to the extent an independent Third Party
could legally do the same absent a license or other grant of rights from
Licensor.

4.

Inventory of Licensed Alfalfa.

4.1

Licensor shall sell and Licensee shall purchase certain inventory of Licensed
Alfalfa as specified in the Termination Agreement.

5.

Intellectual Property Rights

5.1

All right, title and interest in and to the Technical Information shall be and
remain with Licensor.

5.2

All right, title and interest in and to data relating to Licensed Alfalfa
generated by Licensee



Page 3 of 11

--------------------------------------------------------------------------------

shall be and remain with Licensee.

5.3

Licensee shall have the exclusive right in the Territory (but not the
obligation) to institute and conduct legal action against Third Parties for
infringement related to Statutory Rights Covering Licensed Alfalfa, and to enter
into settlement agreements as may be deemed appropriate by Licensee. Licensor
shall provide commercially reasonable assistance (including providing data,
witnesses, and documents to Licensee or its Affiliates, and, if required by law,
subject to Licensee’s control and at Licensee’s expense, being a named party to
any proceeding or bringing a proceeding in its own name) to Licensee and its
Affiliates in connection with any proceedings or other efforts to enforce
Licensee’s rights in connection with any such infringement. Licensee shall
receive the full benefits, including any and all monetary recoveries, whether as
compensatory or exemplary damages, of any proceeding or settlement for such
infringement of such Licensed Alfalfa pursuant to this Section.

5.4

Licensor agrees to in a timely manner

 

a.

execute such documents as may be requested by Licensee to confirm Licensee’s
ownership of Licensee’s Statutory Rights applied for pursuant to Section 2.1c);
and

 

b.

at the reasonable request and expense of Licensee, to co operate reasonably with
Licensee in any efforts to register, maintain or enforce Licensee’s Statutory
Rights applied for pursuant to Section 2.1c); and

 

c.

require Licensor’s employees to do the same.

6.

Term and Termination.

6.1

Term. The term of this Agreement shall commence as of the date hereof and shall
continue thereafter until expiration of this Agreement, which shall occur upon
the last to expire of Statutory Rights Covering Licensed Alfalfa, provided that
the obligations in Subsection 5.3 shall survive until the end of the applicable
statute of limitations.

6.2

For the avoidance of doubt, all Licensee’s rights to Licensed Alfalfa and
Technical Information shall survive expiration of this Agreement.

7.

Warranties and Indemnifications.

7.1

Licensor warrants that, to the best of its knowledge, it has full power and
authority, and sufficient rights to grant the rights and license granted by this
Agreement.

7.2

Licensor represents and warrants that the terms of this Agreement do not
conflict with any
other contractual obligations it may have. Licensor specifically represents and
warrants that
any genetic material introduced into the Licensed Alfalfa by Licensor (or third
parties acting
on its behalf) during the period from January 1, 2015 through the Effective Date
was
introduced in compliance with the International Treaty for PGRFA, the Convention
on
Biological Diversity, and the principles of Prior Informed Consent and Access
and Benefit



Page 4 of 11

--------------------------------------------------------------------------------

Sharing. Licensor further represents and warrants that it has not previously
granted a license to sell, have sold, offer for sale, or have offered for sale
Licensed Alfalfa to a Third Party.

7.3

Licensor represents and warrants that the Licensed Alfalfa and related data
provided to Licensee shall be identified accurately.

7.4

BOTH PARTIES EXPRESSLY DISCLAIM ALL OTHER WARRANTIES, CONDITIONS, CLAIMS OR
REPRESENTATIONS, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING, WITHOUT LIMITATION,
IMPLIED CONDITIONS OR WARRANTIES OF QUALITY, PERFORMANCE, NON INFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, NOR ARE THERE ANY
WARRANTIES CREATED BY COURSE OF DEALING, COURSE OF PERFORMANCE, OR TRADE USAGE,
UNDER THIS AGREEMENT.

8.

Government Registration.

8.1

Licensee shall, at its own expense, be responsible for obtaining from the
relevant government authorities all registrations, approvals and/or consents and
fulfilling all other requirements and completing all procedures related to this
Agreement that are or may in the future be required or advisable under any law
or regulation now or hereafter existing in the Territory as relates to any
Licensed Alfalfa under this Agreement, provided, however, that Licensor shall,
within ten business days after the Effective Date, assign all phytosanitary
certificates and applications (and other similar regulatory applications), in
each case to the extent relating to the Territory, that Licensor holds for
Licensed Alfalfa.

9.

Assignment.

9.1

Neither Party may assign or otherwise transfer this Agreement without the
consent of the other, except that either Party may, without such consent, by
written notice to the other Party, assign this Agreement to one of its
Affiliates.

9.2

Upon any such assignment referred to in this Section 10 the rights and
obligations under this Agreement shall be binding upon and inure to the benefit
of said assignee.

9.3

Any purported assignment or delegation in breach of this section 10 will be
void.

10.

Force Majeure.

10.1

Neither of the parties shall be liable for any default or delay in performance
of any obligation under this Agreement to the extent caused by any of the
following Act of God, war, riot, fire, explosion, drought, wind, accident,
flood, sabotage, compliance with governmental requests, laws, regulations,
orders or actions, national defense requirements or any other event beyond the
reasonable control of such party, or labor trouble, strike, lockout or
injunction (provided that neither of the parties shall be required to settle a
labor dispute against its own best judgment).

10.2

The party invoking this Section 10 shall give the other party written notice and
full particulars of such force majeure event.




Page 5 of 11

--------------------------------------------------------------------------------

10.3

Both Parties shall use reasonable business efforts to mitigate the effects of
any force majeure on their respective part.

11.

Miscellaneous.

11.1

Notices. Any notice or other communication required or permitted to be given by
any Party under this Agreement shall be given in writing and shall be effective
when delivered, if delivered by fax, hand, reputable courier service or five
days after mailing if mailed by registered or certified mail, postage prepaid
and return receipt requested, addressed to each Party at the following addresses
or such other address as may be designated by notice pursuant to this Section
11.1

If to Licensor

S&W Seed Company
106 K Street, Suite 300
Sacramento, CA 95814 U.S.A.

If to Licensee

Pioneer Hi Bred International, Inc.
7100 NW 62nd Avenue, PO Box 1014
Johnston, Iowa 50131 1014

Attention:

11.2

Relationship of the Parties. The relationship of the Parties to this Agreement
is strictly contractual, and the Parties hereto acknowledge that this Agreement
does not create a joint venture, partnership, or the like, between them. No
Party to this Agreement shall have any authority to employ any person as an
employee or agent for or on behalf of any other Party for any purpose, and no
Party to this Agreement, nor any person performing any duties or engaging in any
work at the request of such Party, shall be deemed to be an employee or agent of
any other party hereto.

11.3

Confidentiality. The terms (but not the existence) of this Agreement are
confidential, and no Party shall make public disclosures concerning the terms of
this Agreement without obtaining the prior written consent of the other Party,
which consent shall not be unreasonably withheld. This obligation shall expire
eight years after the Effective Date. Notwithstanding the foregoing, a Party may
disclose the terms of this agreement (a) to comply with law or regulation; rules
of any stock exchange on which shares of a Party or its Affiliate are listed; or
in conformity with accounting principles generally accepted in the United
States; (b) in connection with an order or inquiry of a court or other
government body, provided that the disclosing Party provides the other Party
with notice and takes reasonable measure to obtain confidential treatment
thereof; (c) in confidence to recipients’ Affiliates involved in the subject
matter of this Agreement, attorneys, accountants, banks, and its advisors; or
(d) in confidence, in connection with the sale of substantially all the business
assets to which this Agreement relates, so long as, in each case, the entity to
which disclosure is made is bound to confidentiality terms commensurate with
those set forth herein.




Page 6 of 11

--------------------------------------------------------------------------------

11.4

Fees. Except as otherwise provided herein, each Party to this Agreement shall
bear its own legal fees incurred in connection with the transactions
contemplated hereby.

11.5

Further Assurances. The Parties hereto shall execute such further documents and
perform such further acts (and generally cooperate with each other) as may be
necessary to comply with the terms of this Agreement and consummate the
transactions herein provided such acts are reasonable and at the expense of the
requesting Party.

11.6

Remedies. Except as otherwise expressly stated in this Agreement, the rights and
remedies of a Party set forth herein with respect to failure of the other to
comply with the terms of this Agreement (including rights of full termination of
this Agreement) are not exclusive, the exercise thereof shall not constitute an
election of remedies and the aggrieved Party shall in all events be entitled to
seek whatever additional remedies may be available.

11.7

Construction. This Agreement has been negotiated by the Parties hereto and their
respective counsel. This Agreement shall be interpreted in accordance with its
terms and without any strict construction in favor of or against any Party. This
Agreement shall not be construed in favor of or against any Party by reason of
the authorship of any provisions hereof.

11.8

No Third Party Beneficiaries. Except as expressly set forth in this Agreement,
the terms of this Agreement are not intended to confer any rights or remedies
upon, and shall not be enforceable by, any person or entity other than the
Parties.

11.9

Affiliates. The Parties will cause their respective Affiliates to abide by and
act in accordance with the terms of this Agreement and any rulings of any court
before which a judicial proceeding is heard. Any act or omission of an Affiliate
of a Party which would be a breach of this Agreement if by a Party shall be
deemed to be a breach by such Party.

11.10

Waiver. No failure by any Party to insist upon the strict performance of any
covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy upon a breach of such or any other covenant, agreement, term or
condition of this Agreement shall operate as a waiver of such or any other
covenant, agreement, term or condition of this Agreement. No waiver of any
covenant, agreement, term or condition of this Agreement shall affect or alter
the remainder of this Agreement, and each and every covenant, agreement, term
and condition of this Agreement shall continue in full force and effect with
respect to any other then existing or subsequent breach of this Agreement. No
waiver of any covenant, agreement, term or condition of this Agreement shall be
of any force or effect unless set forth in a writing signed by each Party to
this Agreement.

11.11

Counterparts. This Agreement may be executed by the Parties in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. All signatures need not
be on the same counterpart.

11.12

Severability. To the extent permitted by applicable law, each provision of this
Agreement shall be considered separable, and if for any reason any provision or
provisions thereof are determined to be invalid and contrary to any applicable
law, such invalidity shall not impair the operation of or affect those portions
of this Agreement which are valid.

11.13

Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of



Page 7 of 11

--------------------------------------------------------------------------------

law.

11.14

Entire Agreement, Amendments. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter and constitutes (along
with the Termination Agreement) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by both
parties.

[Signatures on following page]

 




Page 8 of 11

--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Licensee and Licensor have entered into this Agreement
effective as of the Effective Date. The individuals signing below on behalf of
Licensee and Licensor represent that they are authorized to sign on behalf of
Licensee and Licensor, respectively, and indicate the acceptance of all of the
terms of this Agreement.

SIGNED for and on behalf of PIONEER HI BRED INTERNATIONAL, INC. by

Signature /s/ James C. Collins

Name: James C. Collins

Title:    Executive Vice President

Date:   May 22, 2019

SIGNED for and on behalf of S&W SEED COMPANY by

Signature /s/ Mark W. Wong

Name: Mark W. Wong

Title:    Chief Executive Officer

Date:   May 22, 2019

 




Page 9 of 11

--------------------------------------------------------------------------------

Annex A

Licensed Alfalfa

[***]

 




Page 10 of 11

--------------------------------------------------------------------------------

Annex B

Technical Information

[***]

Page 11 of 11